Citation Nr: 0206124	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  92-04 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board has remanded the appeal in December 1997 and August 
2000.  

A May 2001 RO decision found that the veteran was incompetent 
for VA purposes.  His spouse was appointed as his guardian.


FINDING OF FACT

The veteran's coronary artery disease is not related to his 
service-connected PTSD.


CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects that 
the veteran has indicated the existence of various VA and 
private treatment records.  Requests have been directed to 
the entities indicated to have provided the veteran relevant 
medical care and both VA and private treatment records have 
been received.  The veteran has been afforded multiple VA 
examinations and a personal hearing.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case advising them of 
the governing legal criteria, the evidence considered, the 
evidence necessary to establish entitlement to the benefit 
sought, as well as the reason for the denial of the veteran's 
claim.  Therefore, it is concluded that the VA has complied 
with the VCAA, and that the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The record reflects that service connection for PTSD was 
initially established by a July 1986 RO decision granting 
service connection for PTSD from January 23, 1986.  The 
initial evaluation was 10 percent.  A February 1987 RO 
decision granted a 30 percent evaluation from January 23, 
1986, and a February 1989 RO decision assigned a 50 percent 
evaluation for PTSD from March 18, 1988.  A December 1992 RO 
decision granted a 100 percent evaluation for PTSD from 
March 25, 1992.  The 100 percent evaluation has remained in 
effect since then.  

The record also establishes that the veteran currently has 
coronary artery disease, with the evidence indicating that 
this was first diagnosed in 1982.  The veteran underwent 
coronary artery bypass grafting in 1982 and again in 1985.  
Since the record clearly establishes that the veteran 
currently has coronary artery disease the focus of the 
Board's review will be the etiology of his currently 
manifested coronary artery disease.  

A May 1991 VA outpatient treatment record reflects that the 
veteran had a "long history of anxiety disorder which 
aggravates his heart problems at this time."  This evidence 
will be accorded small probative weight in the determination 
of whether the veteran's coronary artery disease was caused 
or chronically worsened by his service-connected PTSD because 
this entry indicates that the veteran's anxiety disorder was 
aggravating his heart problems at that time, but does not 
provide any indication that his heart problems were caused by 
his service-connected PTSD, nor does it indicate that there 
was any chronic worsening of his heart problems due to his 
PTSD.  Rather, it indicates that it was only aggravating his 
heart problems at that time.  

A September 1993 VA outpatient treatment record indicates 
that the veteran's stress and depression were exacerbating 
his angina.  This will be accorded small probative weight 
because it does not provide any information as to the 
causation of the veteran's coronary artery disease and does 
not provide any indication that there was a chronic worsening 
of his coronary artery disease as a result of symptoms of his 
PTSD.  Rather, it indicates that there was, at that time, an 
exacerbation of a symptom of his coronary artery disease that 
was related to symptoms of his PTSD.  

An October 2000 VA treatment record, completed by a VA 
physician, indicates that the veteran did not have a family 
history of premature coronary artery disease and that his 
original stroke was hemorrhagic and questionably hypertensive 
related.  It indicates that increased blood pressure related 
to higher anxiety stress levels may well have played a part 
in his stroke and progressive heart problems.  

While a private hospital record, relating to a period of 
hospitalization in June and July 1982 indicates that the 
veteran had no "known heart disease in his family," an 
October 1985 private hospital record indicates that the 
veteran's "cardiovascular risk profile is positive for high 
blood pressure, cigarette smoking and family history of 
premature heart disease."  A March 1988 VA hospital discharge 
summary indicates that the veteran had a family history of 
hypertension, myocardial infarction, and coronary artery 
disease.  The March 1988 VA hospital discharge summary 
indicates that there was hypertension in the veteran's family 
with his grandmother dying at the age of 42 because of a 
heart attack.  It indicates that his mother was then 48 years 
old with coronary artery disease and status post coronary 
artery bypass grafting.  

With consideration of the record reflecting the veteran's 
previous reports related to his family history and heart 
disease, including a myocardial infarction and coronary 
artery disease of his mother and grandmother in their 40's, 
and competent medical evidence characterizing his family 
history as including premature heart disease, the Board 
concludes that the VA Physician's characterization that the 
veteran did not have a family history of premature coronary 
artery disease is based upon an inaccurate factual basis.  An 
opinion that is based upon an inaccurate factual basis can be 
no better than the inaccurate factual basis upon which it is 
based and lacks probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Without a review of the record, an opinion on the etiology 
of the underlying condition can be no better than the facts 
alleged by the veteran). Also, the October 2000 notation uses 
the language "may" indicating a possibility rather than a 
probability.  Because this opinion uses the "may" language 
and is based upon an inaccurate factual basis it will not be 
accorded any probative weight.  

A September 2000 assessment by a VA physician indicates that 
the veteran is a 51-year-old man with a history of coronary 
artery disease and myocardial infarction with the first 
myocardial infarction at 33 years of age.  It indicates that 
the veteran had no first degree relatives with premature 
coronary artery disease and it was "very possible that his 
cardiac condition has been exacerbated by stress/PTSD."  
Again, with consideration that the veteran has reported that 
his grandmother died at the age of 42 of a heart attack and 
his mother, at the age of 48 years had coronary artery 
disease and was status post coronary artery bypass grafting, 
and competent medical evidence that has characterized this as 
a family history of premature coronary artery disease, as 
well as the physician's use of the language "very possible", 
indicating a possibility but not a probability, the Board 
will not accord this opinion any probative weight because it 
is based upon an inaccurate factual basis.  Reonal.  

A September 2000 statement from a VA physician, who was the 
director of a PTSD clinic, indicates that he had followed the 
veteran since 1992.  It reflects that the veteran had severe 
PTSD with extreme anxiety and major depression.  It was the 
physician's opinion that the veteran's "chronic, persistent, 
debilitating PTSD symptoms and associated stress, tension and 
high anxiety state appeared to have adversely affected his 
cardiovascular system."  This opinion will be accorded medium 
probative weight in the determination of the etiology of the 
veteran's coronary artery disease because its use of the term 
"appear" reduces the degree of probability with which the 
offer of the opinion holds the belief that there is a cause 
and effect relationship between the veteran's 
service-connected PTSD and his coronary artery disease.  

The report of a January 2001 VA heart examination indicates 
that it was the examiner's opinion that the presence of PTSD 
does not cause or aggravate existing coronary artery disease.  
The exam reflects that the examiner had reviewed the 
veteran's medical records and the narrative portion of the 
examination reflects that the examiner was familiar with the 
veteran's medical history.  This opinion will be accorded 
very large probative weight because it indicates that the 
examiner was familiar with the veteran's medical history and 
the opinion is stated in an unequivocal manner indicating a 
probability of 100 percent of the offeror's belief of the 
opinion offered. 

The report of a January 2001 VA psychiatric examination 
reflects that the examiner was familiar with the veteran's 
medical history and fully evaluated the veteran.  The 
examiner indicated that they could not say with any medical 
certainty that there was a direct causal relationship between 
the veteran's coronary artery disease and his PTSD without 
resorting to speculation.  This evidence will be accorded 
medium probative weight in determining whether there is an 
etiological relationship between the veteran's coronary 
artery disease and his service-connected PTSD because it does 
reflect that the examiner was familiar with the veteran's 
medical history, but the opinion regarding the etiology of 
his coronary artery disease is completely equivocal in 
nature, reflecting that the examiner was unable to opine that 
there was a relationship between coronary artery disease and 
PTSD without resorting to speculation.  

On the basis of the above analysis and the probative weights 
assigned to the various evidence, there is evidence of small 
probative value indicating that there was an acute 
exacerbation of heart problems due to the veteran's anxiety 
disorder, and there is evidence of medium probative weight 
indicating that the veteran's PTSD has had an adverse affect 
on his cardiovascular system.  There is evidence of large 
probative weight indicating that the veteran's 
service-connected PTSD has not caused or aggravated his 
coronary artery disease.  There is also evidence of medium 
probative weight indicating that it cannot be said, without 
resorting to speculation, that there is any causal 
relationship between the veteran's service-connected PTSD and 
his coronary artery disease.  In balancing the evidence, both 
for and against the veteran's claim, the greater weight of 
the evidence is against a finding that the veteran's 
service-connected PTSD either caused or chronically worsened 
his coronary artery disease.  Therefore, a preponderance of 
the evidence is against the veteran's claim.  


ORDER

Service connection for coronary artery disease secondary to 
PTSD is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

